      Case 3:19-cv-00950-CCC-MA Document 23 Filed 09/30/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUWA DZEESHAUGH EVANS-                  :   CIVIL ACTION NO. 3:19-CV-950
SALTER,                                    :
                                           :   (Judge Conner)
                    Plaintiff              :
                                           :
             v.                            :
                                           :
JOHN WETZEL, et al.,                       :
                                           :
                    Defendants             :

                                 MEMORANDUM

      Plaintiff Joshuwa Dzeeshaugh Evans-Salter, a prisoner presently confined at

the State Correctional Institution at Mahanoy in Frackville, Pennsylvania, filed a

complaint alleging a conditions of confinement claim pursuant to 42 U.S.C. § 1983.

(See Doc. 1). Defendants have filed a motion to dismiss the complaint, which

plaintiff has not opposed and which is now ripe for disposition. (See Doc. 16). For

the reasons that follow, the court will grant the motion and dismiss the complaint.

I.    Background

      Plaintiff was at all times relevant to the complaint incarcerated at the State

Correctional Institution at Mahanoy. (Doc. 1 at 1).

      On October 20, 2017, at approximately 9:30 a.m., plaintiff was placed in a non-

contact visiting booth in the visiting search area with his hands cuffed behind his

back. (Id. at 2). Plaintiff asked defendant corrections officer Baldwin, who was the

officer on duty, to use the restroom. (Id. at 3). Defendant Baldwin stated, “the RHU

staff were on their way.” (Id.) At approximately 11:10 a.m., plaintiff continually

screamed at the corrections officer on duty that he needed to use the restroom, to
      Case 3:19-cv-00950-CCC-MA Document 23 Filed 09/30/20 Page 2 of 7




which the officer responded, “the RHU staff were on their way.” (Id.) Plaintiff

spoke with another inmate who had observed the incident and wondered aloud

whether the corrections officers were trying to make him urinate on himself.” (Id.)

The other inmate acknowledged that he witnessed the incident and continued to

work his job in the visiting room. (Id.)

      Plaintiff attempted to hold his urine for as long as possible, but eventually

urinated on himself. (Id.) At 1:00 p.m., the RHU staff arrived and transferred him

to the RHU. (Id.) In doing so, plaintiff had to walk through general population, and

he was embarrassed because his pants were soaked in urine. (Id.)

II.   Legal Standard

      Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6), the

court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). In addition to reviewing the facts

contained in the complaint, the court may also consider “exhibits attached to the

complaint, matters of public record, [and] undisputedly authentic documents if the

complainant’s claims are based upon these documents.” Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).


                                            2
       Case 3:19-cv-00950-CCC-MA Document 23 Filed 09/30/20 Page 3 of 7




       Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

III.   Discussion

       Plaintiff has brought his Eighth Amendment constitutional claim pursuant to

42 U.S.C. § 1983, which provides in pertinent part:

          Every person who, under color of any statute, ordinance, regulation,
          custom, or usage, of any State or Territory, subjects, or causes to be
          subjected, any citizen of the United States or other person within the
          jurisdiction thereof to the deprivation of any rights, privileges, or
          immunities secured by the Constitution and laws, shall be liable to the
          party injured in an action at law, suit in equity, or other proper
          proceeding for redress.


                                            3
      Case 3:19-cv-00950-CCC-MA Document 23 Filed 09/30/20 Page 4 of 7




“To establish a claim under 42 U.S.C. § 1983, [a plaintiff] must demonstrate a

violation of a right secured by the Constitution and the laws of the United States

[and] that the alleged deprivation was committed by a person acting under color of

state law.” Moore v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993). “The first step in

evaluating a section 1983 claim is to ‘identify the exact contours of the underlying

right said to have been violated’ and to determine ‘whether the plaintiff has alleged

a deprivation of a constitutional right at all.’” Nicini v. Morra, 212 F.3d 798, 806 (3d

Cir. 2000) (quoting County of Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998)).

       In order to establish a constitutional violation, an Eighth Amendment

conditions of confinement claim must be so reprehensible as to be deemed

inhumane under contemporary standards or one that deprives an inmate of

minimal civilized measures of the necessities of life. See Hudson v. McMillian,

503 U.S. 1, 8 (1992). A claim against a prison official must meet two requirements:

(1) “the deprivation alleged must be, objectively, sufficiently serious,” and (2) the

“prison official must have a sufficiently culpable state of mind.” Farmer v.

Brennan, 511 U.S. 825, 834 (1994). In prison condition cases, “that state of mind is

one of ‘deliberate indifference’ to inmate health or safety.” Id. An evaluation of the

context of the claim is necessary. “Some conditions of confinement may establish

an Eighth Amendment violation ‘in combination’ when each would not do so alone,

but only when they have a mutually enforcing effect that produces the deprivation

of a single, identifiable human need such as food, warmth, or exercise—for

example, a low cell temperature at night combined with a failure to issue blankets.”

See id. at 304.


                                            4
      Case 3:19-cv-00950-CCC-MA Document 23 Filed 09/30/20 Page 5 of 7




      Here, plaintiff was purportedly without access to a bathroom for

approximately two and a half hours and had to walk through general population

after he had urinated on himself. While being without such access for a sufficient

duration of time has been deemed to violate the Eighth Amendment, a shorter

period without access has continually been found to not violate the Eighth

Amendment. For example, in Young v. Quinlan, 960 F.2d 351 (3d Cir. 1992), the

Court of Appeals for the Third Circuit held that placing an inmate in a cell without a

toilet for four days with only one opportunity to use the bathroom, forcing him to

otherwise relieve himself in his cell where he also lacked toilet paper and the ability

to wash his hands, was “revolting” and violated the Eighth Amendment. Id. at 365.

In Young, the court noted that “the touchstone” in such a claim “is the health of the

inmate.” Id. at 364.

      In other cases, however, courts have continually found that a short period

without access to a bathroom does not violate the Eighth Amendment; these cases

range from a few minutes to up to eight hours without access to a bathroom. See,

e.g., Stewart v. Varano, 601 F. App’x 107, 110 (3d Cir. 2015) (nonprecedential)

(inmate forced to wait approximately twenty minutes did not violate the Eighth

Amendment); Revels v. Vincenz, 382 F.3d 870, 875 (8th Cir. 2004) (brief deprivation

of the right to use the bathroom, in the absence of physical harm or a serious risk of

contamination, does not rise to the level of an Eighth Amendment violation);

Heitschmidt v. City of Houston, 161 F.3d 834, 837-38 (5th Cir. 1998) (complete

prohibition on use of toilet cannot amount to a constitutional violation where it lasts

only four hours); Cook v. Wetzel, No. 13-cv-6575, 2015 WL 2395390, at *5 (E.D. Pa.


                                           5
      Case 3:19-cv-00950-CCC-MA Document 23 Filed 09/30/20 Page 6 of 7




May 20, 2015) (eight hours without access to the restroom was not “dehumanizing,

unhealthy, or unsanitary” and did not violate the Eighth Amendment); Locke

v. Sobina, No. 10-cv-66, 2011 WL 841368, at *7 (W.D. Pa. Mar. 8, 2011) (inmate forced

to occasionally wait a few hours for access to the restroom and who sometimes had

to urinate in a cup could not state a conditions of confinement claim under the

Eight Amendment); Owens v. Padilla, No. 06-cv-4778, 2008 WL 3916068, at *4 (N.D.

Cal. Aug.22, 2008) (“Plaintiff’s confinement in the barbershop room without a toilet

for approximately six hours . . . would not, without more, implicate the Eighth

Amendment”); Whitted v. Lazerson, No. 96 Civ. 2746, 1998 WL 259929, at *2

(S.D.N.Y. May 21, 1998) (alleged violation was not objectively serious where the

inmate was continually told he had to wait a few minutes to go to the toilet and the

inmate ultimately urinated on himself after waiting an hour and a half).

      Plaintiff’s wait of two and a half hours to use the bathroom is not a violation

of the Eighth Amendment. Unlike in Young, the time during which plaintiff lacked

access to a bathroom was minimal, only a couple of hours, and not “objectively,

sufficiently serious.” Plaintiff does not allege a risk or danger to his health, and the

court can discern no such risks from the circumstances he describes. Although it

was understandably embarrassing for plaintiff to walk through general population

after he had urinated on himself, that additional factor is simply not enough to

transform the conduct alleged in the complaint into a constitutional violation.

      Notably, in order to state a conditions of confinement claim, plaintiff must

allege that the prison defendants were deliberately indifferent to his health or

safety. Such cannot be said here. Both corrections officers explained to plaintiff


                                           6
         Case 3:19-cv-00950-CCC-MA Document 23 Filed 09/30/20 Page 7 of 7




that RHU staff was on their way, an indication that they expected that RHU staff

would be attending to plaintiff and his needs shortly. That the RHU staff did not

arrive until an hour or two later does not impart the requisite culpability on the part

of the defendants. Like the other courts to have addressed similar circumstances,

the court finds that plaintiff has failed to allege an Eighth Amendment conditions of

confinement claim.

         Generally, “plaintiffs who file complaints subject to dismissal . . . should

receive leave to amend unless amendment would be inequitable or futile.” Grayson

v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). The court will grant leave

to amend in order to allow plaintiff an opportunity to amend his complaint in

conformance with this memorandum opinion.

IV.      Conclusion

         For the foregoing reasons, the court will grant the motion to dismiss and

dismiss the complaint, with leave to amend granted. An appropriate order shall

issue.


                                           /S/ CHRISTOPHER C. CONNER
                                           Christopher C. Conner
                                           United States District Judge
                                           Middle District of Pennsylvania

Dated:         September 30, 2020
